DETAILED ACTION
1.	This is in response to communications 04/19/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims  1-14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
NSDP double patenting rejections are being withdrawn based on approved Terminal Disclaimer 04/19/2022.
Iwata et al. (US 2004/0252551 A1), Lym et al. (US 2014/0043887 A1), UEDA (US 2009/0010045 A1), UEDA (US 20090225586 A1). are the closest prior art of record but they do not teach all the limitations of the claim 1, 9, and 17 (and dependent claims) as indicated in allowable subject matter (and incorporated in current amendment).
Regarding independent claim  1 (and dependent claims 2-8), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for a device “…wherein when the first memory cell in a memory column approaches the sinker of the first pair of the driver and the sinker, the driver, in the first pair of the driver and the sinker, is configured to be controlled to have a decreased resistance and the sinker, in the first pair of the driver and the sinker, is configured to be controlled to have an increased resistance…”.
Regarding independent claim  9 (and dependent claims 10-14, 16, 21), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for a device “…  wherein the first MOS resistor is configured to be conducted in a linear region in response to the driving voltage, wherein the reference resistor comprises a second MOS resistor, and the first and second MOS resistors are configured to be controlled to have a resistance which equals a median value of a low state resistance and a high state resistance of the memory cell…”
Regarding independent claim 17 (and dependent claims 18-20), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for a method “…wherein when the memory cell approaches the plurality of first parallel connected MOS transistors, the number of the plurality of first parallel-connected MOS transistors being conducted decreases and the number of the plurality of second parallel-connected MOS transistors being conducted increases…”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 04/19/2022, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825